Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-4, 6-9, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US Patent Application 2016/0081134) in view of Badic et al. (US Patent Application Publication 2020/0229206).
 Regarding claims 1 and 9 Chow discloses an electronic device and method comprising (see fig. 7, device): 
a communication module connected to an antenna to transmit or receive a signal via at least one network; and a processor electrically connected to the communication module, wherein the processor is configured to (see fig. 7, see [0090] FIG. 7 shows a block diagram 700 of an exemplary device 702 equipped with the present invention. The device 702 comprises a processing unit 720, a memory 704, and a user interface 722. The device 702 (e.g., a mobile phone, personal digital assistant, computing tablet, desktop phone, a portable or desktop computer, a control terminal, and so on) is communicatively coupled to a user via the user interface 722 (e.g., a display, a speaker, a microphone, a keyboard, a touch screen, and so on)):
 transmit a first signal for requesting a connection to a first network related to a first base station using the communication module in order to transmit data, (see [0154-157] the computer system(device) may connect to the internet or the Web via the wireless network (base station) associated with the home Wi-Fi service. receiving a response from a request sent to a server on the Web, to request connection)
and rejecting the connection to the first network from the first base station by using the communication module (see [0157] reject a connection request from the mobile client,), and 
Chow fail to specifically point out when the type corresponds to an emergency data, transmit a third signal for requesting a connection to a second network related  to a second base station by using the communication module; the first signal comprising information indicating that the electronic device corresponds to a narrow band Internet of Things device, When the type does not correspond to the emergency data, refrain from transmitting a signal for requesting a connection until the time based on the timer information expires. receive a second signal including timer information; in response to receiving the second signal, determine a type of data to be transmitted, transmitting before a time based on the timer information expires as claimed.
 However Badic et al. teaches when the type corresponds to an emergency data, transmit a third signal for requesting a connection to a second network related to a second base station by using the communication module (see[0886-888] a type of data may define the data to be data for an emergency call or normal voice communication. In this case, a first priority of data for an emergency call may be higher than a first priority for normal voice communication. A first priority may generally correspond to a first priority value and a first priority value of data for an emergency call may have a higher value as a corresponding value for voice communication. Each communication device may e.g. broadcast a scheduling message, e.g. a Packet Request Header (PRH), and may receive a scheduling message, e.g. a PRH, from at least one further communication device essentially at the same time, i.e. within a scheduling time interval preceding e.g. respective time intervals for data transmission assigned to each communication device.)
Badic et al. teaches the first signal comprising information indicating that the electronic device corresponds to a narrow band Internet of Things device( see [0696] terminal devices 8004a-8004f may be IoT devices configured to perform sensing in an operating area, such as IoT sensing devices configured to generate temperature, humidity, camera/video, audio, image, radar, light, or any other similar type of data. These IoT devices may also generate operational data that details their current operational status, including data that describes their position, battery power, current task/route, diagnostic status, current communication status)
Badic et al. teaches When the type does not correspond to the emergency data, refrain from transmitting a signal for requesting a connection until the time based on the timer information expires( see [0914-915] The timer 11707 may be started at the point in time, e.g. when the scheduling parameter is passed from the scheduling message processor 11706 to the scheduler 11708 for a duration indicating a start of a time interval assigned to communication device 11401 for data transmission. In certain aspects, a timer being in synchrony with a clock signal may ensure that all communication devices 11401, 11402, 11403 refer to a common time.) .
 Badic et al. teaches receive a second signal including timer information; in response to receiving the second signal, determine a type of data to be transmitted (see [0909-910], scheduling time is based on data priority type, transmitting before a time based on the timer information expires a higher degree of redundancy may be applied to scheduling message including a higher first priority. For example, a scheduling message for a communication device that intends to transmit data of an emergency message or call may include a highest first priority and may be provided with a corresponding highest degree of redundancy. In certain aspects, communication devices may broadcast scheduling messages in predefined or dynamically chosen subranges of a global frequency range. In these aspects, collisions of scheduling messages are restricted to the respective subranges and corresponding communication devices may apply interference cancellation processing within these subranges to reconstruct respective scheduling messages. The subrange may e.g. be predefined by a standard and stored for each communication device in a corresponding memory.)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Chow invention with Badic et al. invention because Badic et al. invention provide a communication device configured to generate and transmit (or broadcast) an own scheduling message and configured to receive a scheduling message for at least one further communication device.  ( see Badic et al.  [0880] ) .
Regarding Claims 3 and 11 Chow in view of Badic et al. discloses everything as applied above (see claims 1 and 9). 
wherein the processor is configured to connect to the second network to transmit the data if a fourth signal for allowing the connection to the second network is received from the second base station by using the communication module) (see fig. 20. [0157-158 ] send a request to the computer system so to activate its Wi-Fi interface or network (i.e., the second network or connection). Per the example process 2000, a wireless network may associate a first set of wireless clients with a first Wi-Fi access point, and a second set of wireless clients with a second Wi-Fi access point (2002) ).
Regarding Claims 4 and 12 Chow in view of Badic et al.  discloses everything as applied above (see claims 1 and 9). 
Chow fails to specifically point out wherein the processor is configured to retransmit the first signal for requesting the connection to the first network to the first base station the time based on the timer information expires  if a fourth signal for rejecting the connection to the second network is received from the second base station by using the communication module as claimed.
Badic et al. teaches wherein the processor is configured to retransmit the signal for requesting the connection to the first network to the first base station before a maximum allowable wait time for the data at least elapses, if a third signal for rejecting the connection to the second network is received from the second base station by using the communication module (see [0886] the scheduling message may comprise first priority information, e.g. a global priority information or a primary priority information. In aspects, first priority information may include or be a value representing the first priority information. In these aspects, the communication device may be configured to determine the scheduling parameter based on a comparison of first priority information of the generated scheduling message with first priority information of the received scheduling message. The first priority information may be determined by the communication device for a type of data to be transmitted) .
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Chow invention with Badic et al. invention because Badic et al. invention provide a communication device configured to generate and transmit (or broadcast) an own scheduling message and configured to receive a scheduling message for at least one further communication device.  ( see Badic et al.  [0880] ) .
Regarding Claims 6 and 14 Chow in view of Badic et al.  discloses everything as applied above (see claims 1 and 9). 
further comprising a memory electrically connected to the processor wherein the processor is configured to determine the type of the data based on information stored in the memory( see[0085] . For example, a user may create a resource comprising an incoming resource, and his editorial or opinion about that resource. A digital resource may also be specific to a certain type of resources and be created in accordance to some templates or guidelines. For example, an offer of goods and services may include an item name, seller information, price, and optional quantity. Membership to hubs or delivery of resources may require payment. A hub provider 104 may be equipped with a component or otherwise configured to trigger a component or system to handle such payment).
Regarding Claims 7 and 15 Chow in view of Badic et al.  discloses everything as applied above (see claims 1 and 9). 
Chow fails to specifically point out further comprising the timer information includes a wait time for the first network as claimed.
Badic et al. teaches further comprising the timer information includes a wait time for the first network (see [0915] if the scheduler 11708 determines that the time e.g. indicated by the timer (e.g. upon expiry of said timer) corresponds to a start of an assigned transmission time interval. time does not yet equal start of the assigned time interval, the scheduler 11708 may in aspects perform waiting processing at stage 11813, e.g. may start timer 11707 again, or may wait until timer 11707 is expired. )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Chow invention with Badic et al. invention because Badic et al. invention provide a communication device configured to generate and transmit (or broadcast) an own scheduling message and configured to receive a scheduling message for at least one further communication device.  ( see Badic et al.  [0880] ) .
Regarding Claim 8 Chow in view of Badic et al.  discloses everything as applied above (see claim 1). 
wherein the communication module supports a single radio access technology (RAT), and the timer information includes a specified time for keeping a priority for the single RAT at the lowest( see [0151] with the mobility and the limited battery capacity of a portable wireless device and the different cost or cost structure between a cellular data plan and a home or mains electricity-powered Wi-Fi service comes the changing priority of desirability of Internet connection or connectivity for a mobile device or mobile client. For example, a mobile hot-spot device may provide a Wi-Fi connection to a mobile client via a cellular data connection between the mobile hot-spot and a cellular base station. It may no longer be a desirable connection, however, when the mobile client is in the vicinity of a home Wi-Fi service that the mobile client has access to. FIG. 18 shows a flow diagram of an exemplary process 1800 for causing such a mobile client to choose a desirable connection among two or more possibilities. Per the example process 1800, a computer system such as the mobile hot-spot device may determine that a condition is met ( timer condition ) wherein the condition is associated with presence of a device capable of wireless transmission).
Response to Arguments
Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 withdrawn in view of Applicants’ amendment filed 12/06/2022.
4.	Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        December 14, 2022

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478